Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 1 of 15
  j'

                             UNITED STATES DISTRICT COURT
                             SO UTH ERN DISTRICT OF FLO RIDA

                               No.              .J j.g
                                                     ,. jj
       UN ITE D STA TE S O F AM ER ICA

       V S.


       ED W AR D W A LK ER ,

                             D efendant.
                                                 /

                                   CW M INA L CO V ER SH EET


              D id this m atter originate from a m atter pending in the Central Region of the
              United States Attorney's Office prior to August 9,2013 (M ag.Judge Alicia
              Valle)? Yes X No
        2.    D id this m atter originate from a m atter pending in the N orthern Region of the
              United States Attorney's Office priorto August8,2014 (M ag.Judge Shaniek
              M aynard)? Yes X No

                                           Respectfully subm itted,

                                           A RIAN A FAJA RD O O RSHA N
                                           UN ITED S      S A TORN EY

                                                                      /
                                    BY :
                                           AlejandraL. 'pe
                                           Florida BarN o.37
                                           A ssistantU nited StatesA ttorney
                                           Southern D istrictofFlorida
                                           99 N E 4th Street
                                           M iam i,Florida 33132
                                           Te1:(305)961-9241
                                           Email:Alejandra.Lopez@usdoj.gov
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 2 of 15


AO 91(Rev.08/09) CfiminalComplaint

                                 UNITED STATES D ISTRICT C OURT
                                                       forthe
                                            Southern DistrictofFlorida

               United StatesofAmerica
                            V.

                  EDW ARD W ALKER,
                                                               CaseNo.Jjm '
                                                                          j0 1qk1-petd

                                            CRIM INAL COM PLAINT

        1,thecomplainanlinthiscase,statethatthefbllowing istrue tothe bestofmyknowledgeandbelief.
Onoraboutthedatets)of danuap24
                             z29?.
                                 0tNloqghaaquary!!,?J20..-inthecountyof
                                        .                                                 Mi
                                                                                           arpj-Dade              inthe
   Mppthv-
         r
         zp - Districtof       rlp-ftd.
                                      g      . ..,t hedefendantts)violated'
                                                                          .
           CodeJec/ïtpn                                          Om nseDescrlption
18U.S.C.jj 1591(a)                      SexTrafficking ofa M inororby Force,Fraud.orCoerci
                                                                                         on.




        Thiscriminalcomplainîis based on these facts:
See attached affidavit.




        V Continuedontheattachedsheet.                                                                   V


                                                                               (.NOmpI6ll'tt6ltlt'JsigltoJld/-e

                                                                          A-l
                                                                            ey.G=Loff,SnecialAnent,F:I
                                                                                Prinledntzl
                                                                                          peandtille

Sworn to beforemeand signed in my presence.


Date: 1/;b(>=                                                                      Judge'ssigttalure

City andstate:                                                      Hon.Lisette M.Reid.U.S.M acistrate Judne
                                                                                l'l-
                                                                                   ittle(8ttsï?ttetpzl
                                                                                                     r/title
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 3 of 15



                A FFID A VIT IN SU PPO R T O F A CR IM IN A L C O M PLA IN T

        1,Alex G.Loff,aSpecialAgentwiththeFederalBureauofInvestigation(tCFBl''),having
  been duly sw orn,hereby depose and state:

                                        BA CK G R O U N D

                lam a SpecialAgentwith the FBland havebeen so employed since M arch 2018.

  Thatis,1am an ofticerofthe United Stateswho isempowered by law to conductinvestigations

  otlandmakeanrstsfor,violationsoffederallaw,including theoffensesenumeratedin Title 18,
  United StatesCode,Sections 1591,2422,2423,2251,and2252,am ongstothers.Therefore,1am

  an investigative or1aw enforcem entofficerofthe United Stateswithin the m eaning ofSection

  2510(7)ofTitle18oftheUnited StatesCode.
                1 currently sel've aspartof the Crim es AgainstChildren group and the FBlChild

  Exploitation and Hum an Trafficking Task Force in the FBI's M iamiField Office. M y duties

  includetheinvestigation ofcrimesinvolving the sexualexploitation ofminors,including the sex

  trafticking and com mercialtrafficking of minors and the possession and production of child

  pom ography. Ihavereceived training on theproperinvestigativetechniquesfortheseviolations,

  including the use of sttrveillance techniques,undercover activities, and the application and

  execution ofarrestand search w arrants.1have conducted and assisted in severalchild exploitation

  investigations,includingundercoveroperationstorecoverjuvenilevictimsofsextrafticking,and
  have executed search wanuntsthathave led to seizuresofchild pornography.

                ThisA ftidavitissubm itted in supportofa crim inalcom plaintcharging that,from

  onoraboutJanuary24,2020continuingthroughJanuary27,2020,EdwardW alkerCSW ALKER'')
  did know ingly,in and affecting interstate and foreign com m erce,recruit,entice,harbor,transport,

  advertise,m aintain and solicit by any m eans a m inor,that is,the M inor V ictim ,to engage in
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 4 of 15




  com m ercialsex actsby m ean offorce,threatsofforce,orcoercion,in violation ofTitle 18,U nited

  StatesCode,Section 1591(a)(1)and(b)(1),andknowing,andinrecklessdisregardofthefact,and
  having had a reasonable opportunity to observe the M inorV ictim ,thatthe M inorV ictim had not

  attained the age of l8 years and w ould be caused to engage in a com m ercialsex act,in violation

  ofTitle18,UnitedStatesCode,Section 1591(a)(1)and(b)(2).
                 The statem ents eontained in this A ftidavit are based upon m y ow n personal

  know ledge,asw ellasinfonuation provided by otherindividuals,including otherlaw enforcem ent

  officials,and m y review ofrecords obtained during the course of this investigation. l have not

  included in this A ffidavit each and every fact and circum stance know n to m e,butonly the facts

  and circumstancessufficientto establishprobablecause.

                                       PR O BA BLE C A USE

                 On or about January 27,2020,law enforcement located an online prostitution

  advertisem entwhileeondudingaprostitutioninvestigation.Theonline advertisem entwasposted

  on January 25,2020 atapproxim ately 11:27 p.m .on awebsite çiw ww.skipthegames.com ''thatis

  know n to contain advertisem entsforcom m ercialsex acts.The advertisem ent,entitled Cûl-leyy new

  in area # Foxxy #,''stated the follow ing:

         ûtl-ley im foxy akatoinew in thisarea lookingfora greatnightand fun lovegiving m assages

         and m ore

         Slim beautif'ulexotic w ith sweetpersonality m y goalisto please u and m ake sure we have

         a good night

         ldo m ultiple things can do dinner dates

         Orcompanionship etcihavea footfetish roleplay?1do ita1l

         M ustbe elean and discreeteverything covered
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 5 of 15



           labsolutely lovewhitem en

           Please no m en under40

           No black m en atallpleasethank u sorry

           M atureonly pleaseany questionsask callcan facetime ifu haveduo to speak and see im

           real100percentno explicitlanguagepleasebe respectful

           No cheapiesibring whatu need to thetableno disappointm ent

           Seven2o5one927six5.''

           6.    Based on their training and experience, 1aw enforcem ent knew that

  ûtSeven2o5one927six5''wasaphonenumberatwhich dçFoxxy''eould becontaded. Subsequently,

  a1aw enforcementofficerworkingin an undercovercapacity (theû(UC'')contacted (720)519-
  2765 viatextm essage.Approxim ately 10 to 15 m inuteslater, anunknownfemale(lateridentitied

  asSçvidim 1'')calledtheUC to arrangetomeetupwithhim .lnarrangingwheretomeettheUC,
  Victim l stated thatshe believed she was in Kendalland told the UC they should meetatthe

  Comfort11111and Suites(the ûthotel'),which islocated at3901SW 117th Ave,M iami,Florida
  33175.Victim 1also specitiedthatthedatewould cost$300foronehour          .



                 W hen theUC arrived atthehotel,he metVictim 1atinthehallway on the second

  floor,andVictim 1thenguidedhim toRoom 206. W hileinsidetheRoom 206,Victim 1undressed.

  Other law enforcem entofficers then knocked on the doorand w ere allow ed into the room by the

  UC.Afteridentifying themselvesaslaw enforcem ent, Victim 1told agentsthatshe wasin M iami

  with herfriendsw ho she believed w ere at South Beach, identified as tw o fem ales and one m ale.

  V ictim 1 w as then taken to M iam i-D ade Police D epartm ent's Special V ictim Bureau to be

  interviewed while other1aw enforcementremained atthe hotelto establish surveillance ofthe

  rOOm .
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 6 of 15




         8.      W hile conducting surveillance ofR oom 206,1aw enforcem entobserved a vehicle

  arriveand park atthehotel.A minorfemale (lateridentified asthe CsM inorVictim''),an adult
  female(lateridentifiedasûdFemale 1') and W ALKER then exitedthevehicle.TheMinorVictim
  walked tow ards Room 206,while Fem ale 1 and W A LKER walked in anotherdirection into the

  hotel. A sthe M inorV ictim approached R oom 206 she w astaken into custody.A shorttim e later,

  Fem ale 1 and W A LK ER were also taken into custody as they approached Room 206.The M inor

  Victim ,Fem ale 1,and W A LK ER w ere then a11taken to M iam i-D ade Police D epartm ent to be

  interdew ed.

                                      lnterview ofVictim 1

         9.      V ictim 1 w as interview ed by law enforcem ent on or about January 28, 2020

  through January 29,2020. In the interview ,V ictim l stated she w as from Connecticut,and that

  she knew the M inorV ictim as û$Red.''She further stated she m etthe M inor V ictim on a cellular

  telephoneapplication($;app'')tsM eetM e''approximatelytwoyearsago.Victim 1furtherstatedthat
  she m etW A LKER.V id im 1 furtherstated thatthe M inorV ictim subsequently introduced herto

  W A LKER.

         10.     V ictim 1 further stated that the M inor V ictim , Fem ale 1, and W A LK ER w ere

  plalm ing on m oving to A rizona,butdecided to com e dow n to M iam iforvacation beforethe m ove.

  W A LKER told V ictim 1 thatthere would be a 1otof people in M iam ibecause ofthe Superbow l

  anditwouldbealotoffun.Asaresult,Victim 1decidedtojointheMinorVictim,Female1,and
  W A LKER in their trip to M iam i.V ictim 1 stated thatW A LKER drove the three fem ales down

  from Connecticutto M iam iin hiscar.They stopped and spentanightin D aytona before continuing

  the drive to M iam i,where they anived on oraboutJanuary 24,2020. V ictim 1 furtherstated that

  when they arrived,they checked into the Com fortInn.
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 7 of 15




                 A fler arriving in M iam i,V ictim 1 stated that W A LK ER told the three fem ales to

  dressnicely because he w as taking them som ew here fun. W hen they w entoutlaterthatevening,

  W ALKER took the three w om en to a strip club.V ictim 1 stated she assum ed they w ere atstrip

  club to getdrugs and,in fact,she saw W A LK ER iido a transaction''and purchase plastic bagsof

  cocaine.However,Victim 1 stated thatW ALKER also told thethree wom en to çûobserve''what

  w as happening in the strip club.During their tim e in the strip elub,V idim 1 saw W A LK ER

  speaking alone w ith the m anager. She later found outthatW A LK ER had spoken to the m anager

  to inquireaboutgettingthethreewom enwork,butwastoldbythem anagerthat,unlessthewomen

  had lD s,they would notbe able to w ork there.

         12.    Afterthey wentto strip club,W ALKER took thethree fem alesto M arshall'sstore

  and boughtthe M inorV ictim and Fem ale 1 som e high-heeled shoes. V ictim 1 stated she stayed

  in the car and did notgo into the M arshall's w ith the w om en and W A LK ER because she did not

  w antanything to do w ith W A LKER .

                O n oraboutJanuary 25,2020,W ALK ER told the three w om en thatthe group w as

  running low on m oney.Asaresult,W ALKER took thethree wom en to Ocean Drive,in M iam i

  Beach,Florida,and orderedthethreewom ento ûtwalk around''withtheirnew shoes. lknow from

  m y training and experience thatûtw alking around''is anotherterm fortûstreet w alking''which is

  used to describe aprostitutewalking around soliciting people forcomm ercialsex acts. V ictim 1

  statedthattheshoesbeeomeuneom fortableandtheM inorVidim quickly gotablisteron herfoot,

  which began to bleed.W A LK ER then boughthydrogen peroxide and bandages, gave them to the

  M inorVictim ,and told the M inorV ictim to clean up and puthershoesback to continue walking.

  Because businesses on Ocean Drive generally close at 5:00 a.m .,W A LK ER did not allow the

 w om en back into the hotel room until 6:00 a.m .w hen W A LKER w ould be sure that a1l the
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 8 of 15




  businessesw ere closed.

                 On oraboutJanuary 26,2020,W A LK ER ordered the w om en to go back to Ocean

  D rive at8:00 a.m .to continue w alking and trying to m ake m oney.W A LK ER then told the girls

  thatnoonewasgoingtopaythemjusttohangoutwiththem andthat,eventually,theyhadtohave
  to have sex w ith the m en they m et.

                 V ictim 1 also stated that, at som e point subsequent to their arrival in M iam i,

  W A LK ER explained to V ictim 1 what an Ctin-call''and an kçout-call''w as.She also stated that

  W A LKER told herhe alw aysw anted to do çûout-calls''because he didn'tw antanyone to eom ing

  into theirplace.1know from m y training and experience thatan ûûin-call''is a tenn used for when

  the custom er travels to the girlforthe prostitution actand an tûout-call''is a telnn used forw hen

  the girltravelsto the custom er forthe prostitution act.V ictim 1furtherstated thatW A LKER told

  thewom enthattheyw erenotto chargeany sex actunder$500 and wereto charge anywherefrom
  $500-$1,000.Vidim 1alsostatedthatatonepointW ALKER boughtthewom en abox ofcondoms
  atthe CV S Phanuacy located nearO cean D rive.

         16.     Afterbeing driven to Ocean Drive by W ALKER and walking fora while on his

  orders,the wom en did notm akeany m oney.C onsequently,W ALKER becam e upsetatthe wom en

  because they w ere notm aking any m oney.

                 A s a result,V ictim 1 stated thatW A LKER decided to advertise a1lthl'ee w om en

  online fo< eom m ercial sex aets attûw w w .skipthegam es.com ''using their phone num bers on the

  advertisem ents as the contactphone num ber.V ictim l further stated that W A LK ER dem anded

  photographsfrom the three w om en ofthem selves. Victim 1 stated that,since she did notwantto

  give W A LK ER any photos of herself,she gave W ALKER photos she found on the internetthat

  resem bled her.Shortly thereafter,V ictim 1 stated she began to receive phone callsfrom unknow n
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 9 of 15



  numbers,but ignored them because she did notwantto do any kldates.'' ln m y training and

  experience,Iknow thata çsdate''is a term used to describe a prostitute engaging in a com m ercial

  sex actw ith a person in exchange forsom ething ofa m onetary value.

          18.    On or about January 27,2020, Victim 1 further stated that W A LKER took the

  wom en to Ocean Drive and orderedthe wom en back tom akem oney by prostituting them selves.

  However,Vidim 1 told W ALKER she was feeling sick so she could stay in the car, w hich

  W A LK ER allowed herto do foran hour. V idim 1 stated she told W A LK ER she w as notfeeling

  wellbecauseshedid notwanttoprostituteherself.

         19.     W hile V ictim l waslaying in the car,Fem ale 1 called herand told herthatshe and

  the M inorV id im m ettw o m en w ho had a yacht. The w om en w anted V id im 1to com e w ith them

  to the yachtbecause them en had agreed to pay thewom en $300 each for sex acts,which wasa
  partoffollowing directionsfrom W ALKER to makem oney by prostituting themselves.

         20.     W hiledecidingwhattodo,Victim lstatedthatsherecalledthatshehadpreviously

  told W A LKER thatshe w anted to go hom e. W ALK ER had responded thatV ictim 1 could catch

  aplaneback hom eifshewanted,knowingthatVictim lwasafraid ofheights. Therefore,V ictim

    told him she would geta train ride home.W ALKER had told heritwould take abouttwo to

  threeweeksto gethome by train.However,Vidim 1laterlooked up how long itwouldtakeand

  how much itwould cost,andsaw thatitwould takealittleoverone day atacostof$150.00toget
  homeby train.Becauseofthelow costand the fad W ALKER had lied to heraboutthelength of

  tim e ofa return trip by train,V ictim 1agreed to go w ith the otherw om en on the yachtin orderto

  m ake enough m oney by prostituting herselfto go hom e by train.

                Shortly thereafter,the otherw om en and thetw o m en from the yachtpicked V ictim

  1up. They then alldroveto the yacht.Afterarriving attheyacht, the M inorV ictim im m ediately
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 10 of 15




  wentintothedownstairsareaoftheyachtwithoneofthemen (CtM ale 1'').Theothermale(ûCM ale
  2'')triedtohavesexwith Female 1,butshetoldhim shecouldnothavesex becauseshewason
  herm enstrualperiod.M ale 2 then told V ictim 1 that he w anted to have sex w ith her.V ictim 1

  stated shewasnervous,butwenttothedownstairsareaoftheyachtwith M ale2 andputacondom

  on him .H ow ever,M ale 2 w as drunk and could notachieve an eredion. Fem ale 1 tried to dance

  forhim to help him achieve an erection,butitdid notw ork. Therefore,they a11agreed to try to

  havesexualintercourse again thenextday.Despitethis,M ale2 gavepaym entfo<Victim 1'stime

  to Fem ale 1 while V ictim 1w as getting dressed,even though they did nothave sexualintercourse.

  Victim 1 stated she then saw Fem ale l give the m oney to the M inorV ictim . Once they returned

  from the yachtand m etup w ith W A LKER,Victim 1 stated the M inorV ictim gave W A LKER the

  $600.00 M ale 1and M ale2 had paid the wom en.
                V ictim 1 also stated thatW A LK ER oncetold herthathe lovesbroken girls.A s an

  example,Vidim 1stated that,atonepoint,W ALKER shaved theheadsoftheM inorVidim and

  Fem ale 1,and tried to convince V ictim 1 to shave herhead asw ell,butshe did notlethim . V idim

  1 also stated thatshe saw W ALK ER thzeaten the M inorV ictim by telling the M inor V ictim that

  ifshedid notmake him enough m oney by prostituting herself,hewasgoing topunch her.

                V ictim 1stated that,tluoughouthertim e in M iam i,she w anted to go hom eand sent

  m essages to her sister on Facebook M essenger stating her desire to go back hom e. Law

  enforcem entthen requested V ictim 1 give eonsentto search herphone,which she gave. A review

  ofV ictim 1's cellphone revealed a m essage on Facebook M essenger from on or aboutJanuary

  24,2020 at approxim ately 7:34 p.m .ln the m essage,V ictim 1's sister asks her, ûûYou okay''to

  which Victim 1replied,ç$A 1i1butim only hereto makem oney onceim akem y m ark im beback

  butim begsiclsendingmoneythroughwestel'
                                        n union.''A furtherreview ofthemessagerevealed
                                                 8
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 11 of 15




  thaton oraboutJanuary 26,2020 atapproxim ately 12:38 a.m .,V id im 1 senther sistera series of

  messages stating,ttlm ready to go the f'
                                         uck homei''ûclm boutto be pissedi''and t$1wantto go

  hom e ''

                    V ictim 1 gave consentforthe search ofhercellulartelephone. A review ofV ictim

  1's cellular phone revealed a contactsaved underthe nam e ûilkedd,''whose the cellulartelephone

  number wasthe sam e cellularnum berprovided by the M inorVictim asherphone number.A

  further review ofV ictim 1's cellulartelephone revealed the follow ing textconversation betw een

  contactRedd and V ictim l:
                                                                            ''
   (
   y
   )
   j
   t
   y
   .'
    )
    y.
    .è
     -
     E
     :
     .)
      è
      )
      r
      F
      '@
       )
       .
       i
       r
       )
       .
       ,#
        t
        h.é
        ;
        o  .'
          .st
            .t
            . '
              jt
             .x)
               5@
               .l
                q
                j)
                r
                7
                .t
                 )t
                 .s#
                   '
                   t
                   )
                   :
                  r.
                   .i
                    l
                    è
                    )1
                    .
                    x
                    >4)
                     '-
                      /
                      ,
                      $
                      )
                      1
                      .1
                       E
                       7
                       4
                       ,
                       t
                       q
                       .:
                        *
                        .'
                         m
                         .'
                          f
                          '
                          ,'
                           :
                          s.-
                            ;
                            j
                            7-'
                           .. )
                              (
                              '
                              .
                              .'
                               .'
                               @
                               -h
                                -
                                t
                                .j
                                :1
                                 t
                                 q
                                 j
                                 -
                                 .r
                                  )
                                  it
                                   !
                                   l
                                   s
                                   !
                                   (
                                   '
                                   2
                                   .
                                   .!
                                    t-
                                     '?
                                      .
                                      @
                                      ?
                                      f.
                                       t
                                       -
                                       :.
                                        '
                                        )
                                        .
                                        '
                                        y
                                        )
                                        .t
                                         '
                                         q
                                         (
                                         y)
                                          LL
                                          .,
                                           '
                                           î
                                           j
                                           .
                                           ):
                                            t#.
                                              l
                                              j
                                              i
                                              y
                                              -
                                              .i
                                               ;
                                               i
                                               :
                                               ),
                                                p
                                                ii
                                                 :
                                                 l:
                                                  l
                                                  i
                                                  k
                                                  .'
                                                   ..
                                                    L.
                                                     ')
                                                      .zt
                                                        .''
                                                          -'ë
                                                            .
                                                            ti
                                                             ...
                                                               t
                                                               (,
                                                                .
                                                                ''
                                                                 -
                                                                 ':
                                                                 f
                                                                 .!
                                                                  '
                                                                  I('
                                                                  q
                                                                  . )
                                                                    1
                                                                    j
                                                                    r
                                                                    ')
                                                                     ,
                                                                     .)
                                                                      '
                                                                      -).;,.yj).#'
                                                                            .
                                                                            ..   ;
                                                                                 7
                                                                                 .
                                                                                 )
                                                                                 è
                                                                                 ..
                                                                                  rî
                                                                                   :'
                                                                                    )
                                                                                    .;
                                                                                     '
                                                                                     .
                                                                                     y
                                                                                     #t
                                                                                      l
                                                                                      )tr
                                                                                        )f
                                                                                         )
                                                                                         t
                                                                                         y
                                                                                         q
                                                                                         t'1)
                                                                                            1)
                                                                                             -
                                                                                             ';
                                                                                     . .>.. ...j
                                                                                               :
                                                                                               ë
                                                                                               .
                                                                                               )
                                                                                               y
                                                                                               .cq
                                                                                               .
                                                                                               9 l
                                                                                                 è
                                                                                                 j
                                                                                                 qt
                                                                                                  ..
                                                                                                  .'
                                                                                                   ky
                                                                                                   >;.
                                                                                                     ï
                                                                                                     ij
                                                                                                      tq
                                                                                                      .;,
                                                                                                       )
                                                                                                       .
                                                                                                        '
                                                                                                        t)
                                                                                                        -'
                                                                                                         k
                                                                                                         )?
                                                                                                          ))
                                                                                                           (
                                                                                                           h
                                                                                                           (
                                                                                                           -
                                                                                                           )t
                                                                                                           r#
                                                                                                            i;
                                                                                                             @
                                                                                                             1
                                                                                                             Iq
                                                                                                    . ., ..< .8
                                                                                                              '.
                                                                                                             w.1
                                                                                                               8
                                                                                                               4
                                                                                                               .)
                                                                                                                i
                                                                                                                'i
                                                                                                                 2
                                                                                                                 1
                                                                                                                 ,
                                                                                                                 E
                                                                                                                 'ië4
                                                                                                                  . 1
                                                                                                                    t)...'
                                                                                                                      .z...
                                                                                                                          ;
                                                                                                                          .rt..
                                                                                                                              '
                                                                                                                              ..
                                                                                                                            . .'
                                                                                                                               q
                                                                                                                               .
                                                                                                                               k-'
                                                                                                                                 .
                                                                                                                                 j
                                                                                                                                 .' .
                                                                                                                                  .

                                                                                      Awesom e,so you basically moving
       1/15/2020                                  R                                    w ith us.W e gonna geta house in
                                                      edd         V ICTIM 1          A
                                                                                       rizonawhen we donehittingal1the
                                                                                                    big cities.
       1/15/2020              17:57           V ICTIM 1              Redd                  IsA rizona hot           ?
       1/15/2020              17:57              Redd             V ICTIM 1             Y essss and w eed is legalasfuck
       1/15/2020              17:57           V ICTIM 1               Redd                         Oooo ilike

       1/15/2020             17:58            V ICTIM 1               Redd                             Sold
       1/15/2020             17:58            V ICTIM 1               Redd                     1guessm ificom e
                                                                                      W e gotfam ily down there thatgot3
       1/15/2020              18:00               Redd            VICTIM 1             strip clubsthatweboutagetinto
                                                                                                       also
       1/15/2020             18:00               Redd             V ICTIM 1           pack urshitl'm coming to abductu
                                                                                                 later
       1/15/2020             18                                                          O k im pack now see yalllater
                               :02            V ICTIM 1              R edd
       1/15/2020             18:16               Redd             V ICTIM 1           O kay!!1m a letu know w hen w e on
                                                                                                 theway                           #
       1/15/2020             l8:20            VICTIM l               Redd                            Ok cool
       1/15/2020             20:20               Redd             V ICTIM 1           N ellehm ake sure you pack heelsifu
                                                                                             ave them and hoe outfits.


           25.      A furtherreview of Victim 1's eellular phone revealed a contact saved underthe

  nam e tlW orth.''The cellular telephone num ber listed for ûûW orth''w as the sam e cellular num ber
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 12 of 15



   W ALKER provided to 1aw enforcem entas his own. Law enforcem ent also found Victim 1's

   cellularphone contained severalmessages from klW orth''to Victim 1 which supported the fact

   çsW orth''wasW A LKER.Forexam ple, on oraboutJanuary 6,2020,ûûW orth''sentatextoVictim

   1 stating,ûsGm orning...again apologiesforthatm ix up. M y intentions w ere to link w ith you and

   letyou know thefollowing. W eareleaving,m oving from CT, 1sthitting the superbowlin M iam i

   them Chicago,theNBA allstarweekend to new Orleansandm artigras.''Then on oraboutJanuary

   9,2020 EiW orth''senta few textm essagesto V ictim 1 the stating, tûljustwantedtoextendanoffer

   ofleaving with m eto you.Fresh startsom etraveland folx you knowi''tdW e willbehere ti1the

  23rd,1'd loveto see you and kick itbeforew ego',''and ûûFurther 1w anna take you w ith m e, let's

  talk,we are betterthan this.''Finally, on or aboutJanuary 22,2020,ûûW orth''im ploresV ictim 1

  via textmessage to come away with him by stating. ddGmorning...how are thingslet'skick it, w e

  arebetterthan thisand you needto makethism ovewith m e, getoutofbpt,ctand the north east.''

                                    Interview ofthe M inor V ictim

          26.     O n or aboutJanuary 28, 2020,law enforcem entinterviewed theM inorVictim . ln

  herinterview,the M inorVictim stated thatshe came to M iam iforthe Superbowlwith hertwo

  friends and her uncle,who she identitied as W ALKER . The M inorVictim furtherstated that
                                                                                           ,

  whilein M iam i,W ALKER broughtthem to South Beach andthatthethreew om en also wenton

  aboatnearBayfrontPark. The M inorVictim furtherstatedthatW ALKER hadtaken heron atrip

  to Texasin thepast. Finally,theM inorVictim stated thatshehad posted two online prostitution

  advertisem entsforherself-one on a w ebsite called Backpage.com w hen she lived in Connecticut

  and one w hile she w as in M iam i.




                                                 10
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 13 of 15




                                       lnterview of Fem ale 1

          27.    O n oraboutJanuary 28,2020,1aw enforcem entalso interviewed Fem ale l. Fem ale

   1stated shem etthe M inorVictim and W ALKER on the app M eetM e and, eventually,moved in

   withthem .Fem ale 1furtherstatedthattheM inorVictim hadbeen in arom antic/sexualrelationship

  with W ALKER forafew years.Fem ale 1also stated thatshehad neverhad sex form oney before

  m eeting W ALKER and the M inorVidim and wasûdadded in''to whatW ALKER and the M inor

  V ictim w ere doing,butdid notprovide furtherdetails.

           28. Fem ale 1furtheradded thatshe,theM inorVictim , V ictim 1,and W A LK ER cam e

  to M iam itogether forvacation.W hile in M iam i, she stated thatthey allw entoutatnightin South

  Beach and were told by W ALKER to go up and down the streetm eeting people and going on

  tsdates.''ln m ytraining and experience,Iknow thatattdate''isatenn used to deseribeaprostitute

  engaging in acomm ereialsex actwith a person in exchange forsom ething ofam onetary value.

  Atone point,Fem ale 1 adm itted thatthe three w om en w entouton a boatwith tw o guys who they

  hadnegotiated with to bepaid $600,$300 ofwhich waspaid ahead oftim e      .



                                     Interview ofW A LK ER

           29. On oraboutJanuary28,2020,law enforcementinterviewedW ALKER, w hich was

  audio and video recorded.In hisposL-M iranda statem ent, W ALK ER stated thathe cam e to M iam i

  fortheSuperbowlçifestivities''with theM inorVictim , Victim 1,and Female 1.W ALKER further

  stated thathe metthe M inorVictim approximately one and ahalfyears ago when she ran away

  from fostercareand also statedthatknew theM inorVictim 'scorrectdateofbirth. W A LK ER also

  stated thatthe M inor V ictim and Fem ale 1 lived w ith him at his house, and that they w ere al1

  plalm ing on m oving,possibly to Arizona.
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 14 of 15




             30. Law enforcem enthad observed thatthe loek screenlofW ALKER'S cellphone

   depicted a selfiez photograph ofhim selfand the M inor Victim . W hen asked why he had this

  photograph on hisloek screen,W ALKER stated they were close friends. W A LKER denied that

  he w as in a relationship w ith the M inor V ictim , butstated thatthe M inorVictim wanted to be

  CtM rs.W alker''one day.

             31. W ALKER adm itted to law enforcementthathe had taken a vacation to Texasin

  the past w ith the M inor Victim and Fem ale 1. W hen asked about the online prostitution

  advertisem ents ofthe M inorVictim ,W ALKER positively identified the M inor Victim as the

  person advertised, but denied know ing anything about the prostitution advertisem ents.

  Furtherm ore,W ALKER continuedtodenyknowinganything abouttheadvertisem entseven when

  confronted with thefactthatthereare253 onlineprostitution advertisem entsposted fortheM inor

  Victim in locationsthey had a1ltravelled totogetherorlived togetherin:Connecticut, Texas,and

  Florida.

             32. W ALKER furtherstatedthat,whilestayingatthehotelinRoom 206, Victim 1had

  asked W ALKER ifshe could have som etim e alone in the hotelroom with a friend. Because of

  this,W A LKER and the otherw om en w entto his vehicle to take a nap. Afteran hour,the M inor

  Vidim wentto eheck on V id im 1,atwhieh tim e the group eneountered 1aw enforcem ent.




  1A lock screen isthe visualdepiction thatappears on the screen of a cellphone w hen the phone
  isnotin use and locked. To getpastthe lock screen, the user w ould have to enter a passcode,
  passw ord,orprovide biom etric data,such as a tingem rint.
  2A seltie is a photograph in which one ofthe people in the photograph is also the person taking
  the photograph.
Case 1:20-mj-02144-LMR Document 1 Entered on FLSD Docket 01/31/2020 Page 15 of 15



                                          C O N C LU SIO N

            33. Based on m y training and experience,and assupported by the factsin thisA ftidavit,

   Irespectfully subm itthatthere isprobable cause to believe thatW A LKER,did know ingly,in and

   affecting interstate and foreign com m erce,recruit,entice,harbor,transport, advertise,m aintain

   and solicitby any m eans a m inor,thatis,the M inorV ictim ,to engage in com m ercialsex acts by

   m ean offorce,threats offorce,or coercion,in violation of Title 18,United States Code,Section

   1591(a)(1) and (b)(1),and knowing,and in reckless disregard ofthe fact,and having had a
   reasonable opportunity to observe the M inorV ictim ,that the M inor V ictim had not attained the

   age of 18 years and w ould be caused to engage in a com m ercialsex act,in violation of Title 18,

   UnitedStatesCode,Section l591(a)(l)and(b)(2).


          FU R TH ER Y O U R A FFIA N T SAY ETH N A U G H T .




                                                              A lex G .Loff,SpecialA gent
                                                              FederalBureau ofInvestigation


   Subscribed and sw onato before m e
   this D O ayofJanuary,2020.
                             *


   H ON O RA BLE LISETTE M .REID
   UN ITED STA TES M A G ISTRA TE JU D GE
